Exhibit 10.1

[socketmobile.jpg] 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of October 1, 2020
(“Effective Date”) between Socket Mobile, Inc., a Delaware corporation
(“Company”), and [Name] (“Executive”).

 

WHEREAS, Company desires to foster the stable and continuous employment of key
personnel in its executive team that have the vision, talent, knowledge,
know-how and experience to develop, strategize, operate, and manage its
business. In order to induce the Executive to be in the continuous employment of
Company for a fixed term, Company is therefore willing to engage the Executive’s
services on the terms and conditions set forth below.

 

Whereas the Executive desires to be employed by Company as an officer of Company
and member of its top executive team on the terms and conditions set forth
below.

 

THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this Agreement, and other valuable consideration, receipt of which
is hereby acknowledged, Company hereby agrees to employ the Executive and the
Executive hereby agrees to accept employment on the terms and conditions as
follows:

 

1.Definitions

 

The terms set forth below shall have the meanings provided. Other initially
capitalized terms used in this Agreement shall have the meanings described with
the text of this Agreement, including attachments and appendices, if any.

 

a.                  Award means a grant of stock or stock related rights under
the Equity Plan including Options, Stock Appreciation Rights, Restricted Stock,
Performance Units or Performance Shares.

 

b.                  Award Agreement means the written or electronic agreement
setting forth the terms and provisions applicable to each Award under the Equity
Plan.

 

c.                   Benefit Plan refers to Company’s Benefit Plan, as amended,
that details the benefits afforded to Employees that are in effect.
Additionally, the provisions of the plans, including eligibility and benefits
provisions, are summarized in the Summary Plan Descriptions. The terms of the
official plan documents shall govern over the language of any description of the
plans in any other document, including the Summary Plan Descriptions and the
Employee Handbook.

 

d.                  For Cause means that the Executive’s conduct, in the
Company’s good faith belief, is in violation of Company’s General Rules of
Conduct, Company policies, guidelines, and procedures, Code of Business Conduct
and Ethics as detailed in the Employee Handbook and any other unacceptable
conduct which the Employee Handbook states may be cause for discharge. For Cause
includes, but are not limited to, the occurrence or existence of any of the
following with respect to the Executive, as determined by Company:

(i)                  willful and continuing breach by the Executive of his/her
duties under this Agreement;

(ii)                render services of any kind to others for compensation
without authorization from Company;

(iii)               engage in any other business activity that may materially
interfere with the performance of his/her duties under the Agreement;

(iv)              promote, engage or participate in any business that is
competitive in any manner whatsoever with the business of the Company;

(v)                any act of dishonesty, misappropriation, embezzlement, fraud,
willful, gross, or misconduct by the Executive involving Company; including
without limitation the misappropriation of Company’s proprietary information or
assets and the participation of activities relating to insider trading;

(vi)              the conviction or plea of nolo contendere or the equivalent in
respect of a felony involving moral turpitude; and

(vii)             conduct by the Executive that in the good faith determination
of the Company demonstrated unfitness to serve in an executive capacity of a
Managerial Employee including, without limitation, a finding by Company or any
regulatory authority that the Executive committed acts of employee harassment,
violated Company’s policies on ethics or legal compliance, violated a material
law or regulation applicable to the business of Company, repeated
nonprescription use of any controlled substance or the repeated use of alcohol
or any other non-controlled substance.

 

 1 





 

e.                  Change In Control means the occurrence of any of the
following events:

 

(i)                  Any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the "beneficial owner" (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company's then outstanding voting securities; or

(ii)                The consummation of the sale or disposition by the Company
of all or substantially all of the Company's assets; or

(iii)               The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

 

f.                    Disability means either (i) total and permanent disability
as defined in Internal Revenue Code Section 22(e)(3); (ii) an illness, injury,
condition, either mental or physical, which results in the Executive’s inability
to perform the material duties of her/his job even with reasonable
accommodations; or (iii) a condition, either physical or mental, which entitles
the Executive to be eligible for either short term disability benefits or
Company’s long term disability benefits, if any.

 

g.                  Employee means any person in the employment of Company.

 

h.                  Employee Handbook means Company’s Employee Handbook, as
amended, and any addendum to Company’s Employee Handbook.

 

 2 





 

i.                    Golden Parachute Laws means any statutes, regulations, or
case law relating to parachute payments paid pursuant to a Change In Control,
including but not limited to Sections 280G and 4999 of the Internal Revenue Code
of 1986, as amended, or any similar or successor provisions to Section 280G or
Section 4999 and Section 1.280G of the Income Tax Regulations relating to
Section 280G.

 

j.                    Managerial Employee means an Employee who is an Employee
and an officer of Company.

 

k.                  Equity Plan means Socket Mobile, Inc. 2004 Equity Incentive
Plan, as amended, including but not limited to amendments dated April 29, 2010,
June 5, 2013, and June 4, 2015.

 

l.                    Effective Termination Date is the date of the expiration
or termination of this Agreement.

 

m.                Employment Termination Date is the last day of Executive’s
employment as a Managerial Employee. Unless otherwise stated in this Agreement,
the Employment Termination Date is the same as the Effective Termination Date.

 

n.                  Variable Compensation Plan means Socket Mobile Inc.’s 2019
Management Incentive Variable Compensation Plan, as amended, that detail
conditions under which a Management Employee may receive additional
compensation.

 

o.                  Years of Service means the number of years of twelve (12)
full months during which the Executive is or was an Employee of the Company
Executive’s Employment.

 

2.Executive Employment.

 

Company hereby employs Executive as a Managerial Employee. Executive’s
employment is at will. As an at-will Employee, the Executive has the right to
voluntarily terminate his/her employment at any time, and with or without
advance notice, subject to the terms and conditions herein in this Agreement.
Company also has the option to involuntarily terminate the Executive’s
employment at any time, with or without cause, and with or without advance
notice, subject to the terms and conditions herein in this Agreement.

 

3.Place of Employment.

 

Under this Agreement, Company and the Executive will agree upon one or more
places where the Executive shall perform the requirements of his employment. On
the Effective Date of this Agreement, Executive may work at the Company’s office
located in Newark, California or at Executive’s residence. In addition, Company,
from time to time, may require the Executive to travel temporarily to other
locations to conduct Company business.

 

 3 





 

4.Title, Duties and Obligations.

 

The Executive’s title and duties under this Agreement are set forth in Exhibit A
of this Agreement.

 

The Executive agrees that to the best of his/her ability and experience, he/she
will at all times loyally and conscientiously perform all of the duties and
obligations required of and from him/her pursuant to the express and implicit
terms hereof.

 

5.Devotion of Entire time to the Company’s Business.

 

As a Managerial Employee, the Executive shall devote his/her full time, energy,
best effort, knowledge, skills, and productive time to the business and interest
of Company , and Company shall be entitled to all of the benefits and profits
arising from or incident to all work, services, and advice of the Executive.

 

As a Managerial Employee, the Executive shall not, without Company’s prior
written consent, render to other entities services of any kind for compensation,
or engage in any other business activity that would materially interfere with
the performance of his/her duties under the Agreement.

 

As a Managerial Employee, the Executive shall not, directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity, promote, engage or participate in any business that is
competitive in any manner whatsoever with the business of the Company.

 

6.Compensation and Benefits.

 

The Executive, while employed, shall be entitled to receive all benefits of
employment generally available to Employees as he/she becomes eligible for them
under the same terms and conditions. The benefits available to Employees are
stated in the Benefit Plan that is in effect. On the Effective Date, the
benefits, include but are not limited to, medical, vision, dental, life
insurance and long term disability benefits, paid time off, participation in
Company’s pension plan, paid vacation, and other benefits under the law.

 

As a Managerial Employee, in addition to benefits available to Company’s
Employees, an Executive will be entitled to the following additional
compensation and benefits:

 

7.                  Base Salary.

 

During the term of this Agreement, while the Executive is employed as a
Managerial Employee, the Company shall pay the Executive, for services rendered,
a Base Salary, subject to applicable tax withholdings and other authorized
deductions. Unless otherwise stated in this Agreement, the Executive’s annual
Base Salary on the Effective Date is set forth in Exhibit A of this Agreement.

 

During the term of this Agreement, Company may, at its sole discretion, increase
(but shall not be required to increase) the Executive’s Base Salary. Company
also has the sole discretion to decrease the Executive’s Base Salary as part of
an across-the-board salary reduction affecting all Managerial Employees.

 

 4 





 

8.                  Variable Compensation.

 

During the Term of this Agreement, the Executive is entitled to participate in
Company’s Variable Compensation Plan under which he/she may receive additional
compensation.

 

9.                  Stock Related Awards.

 

The Executive may, during the Term of this Agreement, be eligible for Awards and
may be granted Awards under the Company’s Equity Plan. The terms and conditions
of the each Award is set forth in an Award Agreement entered between Company and
Employee and are subject to the terms and conditions of the Company’s Equity
Plan and the Award Agreement under which the Award is issued.

 

10.              Indemnification Agreement.

 

Company will or has provided Executive protection against claims and actions
against Executive by executing an indemnification agreement that indemnifies and
holds Executive harmless for any acts or decisions made in good faith while
performing services for the Company as a Managerial Employee.

 

11.              Term of the Executive’s Employment.

 

Unless otherwise stated in this Agreement, the term of this Agreement shall
commence upon the Effective Date and continue in effect until the Effective
Termination Date,

 

Executive represents and agrees that, for planning purposes, unless otherwise
stated in this Agreement, Executive desires to be advised by Company whether
Executive’s employment as a Managerial Employee would likely be continued or
not, at least six months before the end of the Term either under the same terms
as this Agreement, or under a new agreement, (“Advisory Opinion”).

 

The Proposed Termination Date of this Agreement is set forth in Exhibit A of
this Agreement. In the event that Company informs the Executive of its Advisory
Opinion six (6) months or more before the Proposed Termination Date, the
Effective Termination Date under this Agreement shall be the Proposed
Termination Date. In the Event that Company informs the Executive of its
Advisory Opinion less than six (6) months before the Proposed Termination Date,
the Effective Termination Date shall be the earlier of the following (a) six (6)
months after the Company informs Executive of its Advisory Opinion or (b) six
(6) months after the Proposed Termination Date. In the event that Company fails
to inform the Executive of its Advisory Opinion, the Effective Termination date
shall be six (6) months after the Proposed Termination Date.

 

Unless the Company and the Executive execute a new agreement in writing to
continue the Executive’s employment as a Managerial Employee, at the end of the
Term, even if Company have provided Executive of its Advisory Opinion, the
Executive’s employment as a Managerial Employee at Company is terminated, with
or without notice. For clarity, Company’s provision of an Advisory Opinion does
not commit Company to continue Executive’s employment as a Managerial Employee
after the Term.

 

 5 





 

12.              Termination of Executive’s Employment as an Managerial Employee
and Effects of Termination.

 

In the event that the Executive ceases to be employed as a Managerial Employee
under the terms and conditions of this Agreement, this Agreement is terminated.
Unless otherwise stated in this Agreement, date of Termination of this Agreement
shall be the last day of Executive’s employment as a Managerial Employee.

 

13.              Implications of Termination of the Executive as a Managerial
Employee and as an Employee.

 

Upon termination of the Executive as Managerial Employee under this Agreement,
Executive is also terminated as an Employee. This Agreement does not prohibit
the Executive and the Company, after the termination of this Agreement, by
mutual consent to enter into a new and separate agreement where the Executive
remains as an Employee but not a Managerial Employee; or the Executive remains a
Managerial Employee, but, under terms and conditions that are separate or
different from this Agreement.

 

If the Executive is terminated as a Managerial Employee under this Agreement,
he/she shall receive all compensation accrued and all benefits that he/she is
eligible for under Company’s Benefit Plan that is in effect until the Employment
Termination Date. Unless mandated by law, the Executive’s entitlement to all
benefits provided by Company to the Executive under this Agreement or otherwise
shall cease as of the Employment Termination Date. After the Employment
Termination Date, the Executive, if eligible, may also be entitled to all
benefits or compensation for terminated employees under the law that may
include, unemployment compensation, and temporary continuation coverage of the
Company’s group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as amended.

 

14.              Additional Benefits that Executive May Qualify for Upon
Termination.

 

Under this Agreement, as a Managerial Employee, depending on the circumstances
of termination of employment as described herein in this Agreement, the
Executive may also be entitled to one or more of the following Additional
Benefits upon termination of employment.

 

a.                  Service Benefit - Upon termination as a Managerial Employee,
if the Executive is entitled to this Service Benefit, Company will provide a
severance to the Executive equivalent to: a minimum of two (2) months plus
additionally one (1) month of the Executive’s Base Salary at the Employment
Termination Date for each of the Executive’s two Years of Service completed up
to a maximum of (5) months. The following table states the number of months of
Base Salary that the Executive will receive as a function of the Executive’s
Years of Service.

 

 6 





 

 

Years of Service Period < 2 years 2 months ≥ 2 years  and < 4 years 3 months ≥ 4
years and < 6 years 4 months ≥ 6 years 5 months

 

The Executive will be entitled to receive this payment regardless of whether or
not he/she secures other employment during the time period that he/she is
receiving this Service Benefit.

 

b.                  COBRA Benefit - Upon termination as a Managerial Employee,
if the Executive is entitled to the COBRA Benefit, Company shall pay the
Executive’s monthly premium for the continuation of the Executive’s health
insurance coverage under the COBRA immediately following the Executive’s
termination, until the earlier of either: (a) six (6) months after the
Employment Termination Date; or (b) such time as the Executive becomes eligible
for alternative health insurance benefits, including health insurance benefits
provided by another employer or the state or federal government of the United
States.

 

c.                   Equipment Benefit - Upon termination as a Managerial
Employee, if the Executive is eligible for this Equipment Benefit, within thirty
(30) days of the Employment Termination Date, pursuant to mutual agreement
between the Company and the Executive, the Executive or an individual legally
authorized to act on behalf of the Executive, may purchase at book value certain
items of the Company property which were purchased by the Company for the
exclusive use of the Executive during his/her employment which may include a
personal computer, cellular phone, and other similar items.

 

d.                  Extension of Exercise Rights - Upon termination as a
Managerial Employee, if the Executive is eligible for this Extension of Exercise
Rights benefit, the Executive shall have an extended post-termination exercise
period for vested stock option equal to the lesser of the following: (a) twenty
four (24) months following the Employment Termination Date or (b) the expiration
date of the grant of said vested stock options.

 

e.                  Long Term Employee Exercise Rights - If Executive’s
employment as a Managerial Employee is terminated and Executive has at least ten
(10) years of continuous service to Company on or before the Employment
Termination Date, either as a Managerial Employee, an Employee, a member of the
Board of Director or a Consultant for the Company, Executive may exercise all
options that have been granted and vested before the Employment Termination Date
until the expiration date of said vested stock options.

 

f.                    Restricted Stock Benefit - In the event that Executive’s
employment as a Managerial Employee is terminated, a pro rata portion of the
unvested Restricted Stock granted to Executive shall vest as of the Employment
Termination Date, and all other unvested Restricted Stock immediately terminate
and be forfeited. The pro rata portion of the Restricted Stock that vest shall
be calculated by multiplying the number of shares of Restricted Stock available
for vesting for the Restricted Stock Year by a fraction rounded to the nearest
whole number. The numerator of this fraction shall equal the number of quarters
that the Executive was employed during the Restricted Stock Year, either for the
entire quarter or partial quarter, and the denominator shall equal four (4). The
“Restricted Stock Year” shall begin the day after the last vesting, if any, of
any portion of Executive’s Restricted Stock before Executive’s termination as a
Managerial Employee and shall end on the day of the next scheduled vesting of
any portion of Restricted Stock that has been granted to Executive.

 

 7 





 

g.                  Other Payments upon Termination - At termination as a
Managerial Employee, Company shall offer the Executive an additional payment of
at least one (1) month of the Executive’s Base Salary that is contingent on the
Executive’s execution, without rescission, a general release in favor of Company
in a form acceptable to Company within the time frames specified in the release.

 

15.       Termination of the Executive’s Employment as Managerial Employee for
Cause.

 

The Executive may be terminated For Cause without Company’s use of progressive
discipline even if Company may have used progressive discipline in other
incidents involving misconduct.

 

If the Executive employment is involuntarily terminated For Cause, the Executive
is not eligible to and not entitled to any of the Additional Benefits stated
herein.

 

16.              Involuntary Termination of the Executive’s Employment and
Termination is not For Cause, Due to Disability, Due to Death, or (iv) in the
Event of a Change In Control.

 

In the event that the Executive is involuntarily terminated as a Managerial
Employee under this Agreement and said termination is not (i) For Cause, (ii)
due to Disability, (iii) due to death, or (iv) in the event of a Change In
Control, then, the Executive is entitled to the following Additional benefits:
Service Benefit, COBRA Benefit; Equipment Benefit, Extension of Exercise Rights,
Long Term Employee Exercise Rights, and Restricted Stock Benefit. Company shall
pay Executive’s Service Benefit, starting from the Employment Termination Date,
semi-monthly, at a rate of one twenty fourth (1/24) of his/her annual Base
Salary, subject to applicable tax and other withholdings until all payments that
Executive is entitled to under this Service Benefit are paid fully.

 

17.              Termination of the Executive’s Employment Due to Death.

 

If at any time during the Term, the Executive’s is terminated as a Managerial
Employee due to the death of the Executive, then the Employment Termination Date
is the date of death of the Executive. Company shall pay the Executive’s estate
the following Additional Benefits: Extension of Exercise Rights, Long Term
Employee Exercise Rights, and Restricted Stock Benefit.

 

Following the Executive’s death, options that are vested before the Termination
Date may be exercised by the Executive’s designated beneficiary, provided said
beneficiary has been designated prior to the Executive’s death in a form
acceptable to the administrator of the Stock Plan. If no such beneficiary has
been designated by the Executive, then vested options may be exercised by the
personal representative of the Executive’s estate or by the person(s) to whom
the Executive’s option is transferred pursuant to the Executive’s will or in
accordance with the laws of descent and distribution.

 

 8 





 

18.              Disability.

 

a.                  Leave Policy and Termination of the Executive’s Employment
Due to Disability - Executive is Disabled and On Medical Leave - In the event
that the Executive becomes disabled during the Term, he/she shall be placed on
uncompensated medical leave. While on medical leave, the Executive shall not be
entitled to any compensation, including compensation under the Variable
Compensation Plan. For any quarter that Executive is on medical leave, the
Executive shall only receive a pro rata share of any compensation under the
Variable Compensation Plan, calculated based upon the number of days that he/she
was not on medical leave.

 

If the Executive becomes disabled during the Term, he/she, if eligible, can
receive disability benefits under the Benefit Plan for Employees that is in
effect at the time of the Executive’s disability when these benefits become
payable. At the time of the execution of this Agreement, the disability benefits
include a short term disability benefit from the State Disability Program that
is provided by the Employment Development Department (“California Short Term
Disability Benefit”) and a long term disability benefit.

 

For the duration that the Executive is receiving the California Short Term
Disability Benefit, the Company shall supplement his/ her California Short Term
Disability Benefit with a supplemental short term disability benefit such that
(a) the amount of supplemental disability shall be the largest amount that would
not trigger a decrease in the California Short Term Disability benefit that the
Executive shall otherwise be entitled to under California Unemployment Insurance
Code §2656. However, in the event that the Company chooses to provide this
supplemental short term disability benefit with an insurance policy, this amount
of supplemental short term insurance policy may be reduced and subjected to a
maximum amount that said insurance policy can provide; and (b) the supplemental
disability benefit, together with the California Short Term Disability Benefit,
shall not be more than one hundred per cent (100%) of the Executive’s “wages” as
determined by the Employment Development Department under the California
Unemployment Insurance Code §§2656 et seq. This supplemental short term
insurance benefit may be subjected to applicable tax and other withholdings.

 

This supplemental short term disability benefit provided by the Company shall
cease when long term disability benefit under the Company’s Benefit Plan becomes
payable.

 

Unless otherwise mandated by law, during the Term, the Executive on
uncompensated medical leave, if eligible, is entitled to all benefits that are
in effect that Company afforded to Managerial Employees.

 

b.        Executive’s Right to Return to Pre-Disability Position - During the
Term of this Agreement, if the Executive ceases to be disabled after being on
medical leave for less than or equal to four (4) months, and requests to return
to work, Executive has the right to be reinstated to his pre-disability
position.

 

Unless otherwise mandated by law, the Executive shall not have the right to
return to his/her pre-disability position if he/she has been on medical leave
for more than 4 months. If the Executive ceases to be disabled more than four
(4) months after Executive was placed on medical leave, informs the Company that
he/she desires to return to work, but, Company does not return him/her to
his/her pre-disability position, the Executive’s employment as an Managerial
Employee shall be terminated and this Agreement shall be terminated.
Accordingly, the Employment Termination Date shall be the date the Company
provides written notice to the Executive that he/she is no longer able to return
to pre-disability position under this Agreement.

 

 9 





 

In the event that Company does not return the Executive to his/her
pre-disability position, Company shall make a good faith effort to employ the
Executive as a Managerial Employee or Employee under a new Agreement, in a
position that can utilize the ability and talent of the Executive and at a rate
of compensation that is comparable to the Base Salary of the Executive under
this Agreement.

 

If the Executive’s employment with the Company is terminated due to Disability
after the Executive had ceased to be disabled and had requested to be returned
to his/her pre-disability position, the Executive shall be entitled to a cash
payment equivalent to two (2) months of the Executive’s Base Salary at the
Employment Termination Date, subject to tax and other withholdings, and, the
following Additional Benefits: COBRA Benefit, Extension of Exercise Rights, Long
Term Employee Exercise Rights, Restricted Stock Benefit, and Equipment Benefit.

 

c.                   Termination After Fifteen Months on Medical Leave - Company
shall terminate this Agreement and Executive’s employment, both as a Managerial
Employee and an Employee, after Executive has been disabled and on medical leave
for more than fifteen (15) months. The Employment Termination Date shall be
fifteen (15) months after Executive was placed on medical leave. Upon
termination, the Company shall pay the Executive the following benefits:
Equipment Benefit, Restricted Stock Benefit, Long Term Employee Exercise Rights,
and Extension of Exercise Rights.

 

19.              Termination of the Executive Employment at the End of Term.

 

Unless otherwise stated in this Agreement, if the Company advises the Executive
that it does not intend to continue Executive as a Managerial Employee after the
end of the Term, or should the Company fail to provide Executive an Advisory
Opinion, the Executive’s employment is terminated at the expiration of the Term.
In either case, he/she is entitled to only the Additional Benefit of : (a) Long
Term Employee Exercise Rights; (b) Extension of Exercise Rights, and (c)
Restricted Stock Benefit, independent of whether the Executive is on medical
leave or not. However, unless otherwise stated herein, should the Executive
choose to leave the Company at the end of the Term, he/she would not be entitled
to any Additional Benefits.

 

Notwithstanding, in the event that the Executive provides sixty (60) or more
days written notice to Company that he/she does not intend to continue
employment with the Company at the expiration of the Term, Executive is entitled
to the Extension of Exercise Rights and the Restricted Stock Benefit. For
clarity, the sixty (60) or more days written notice required in this provision
does not include any days that the Executive is on paid time off or on sick or
medical leave.

 

 10 





 

20.              Voluntary Termination by the Executive.

 

In the event of the Executive voluntarily terminates his/her employment after
giving the Company sixty (60) or more days written notice of his/her intended
last day of work , he/she is entitled to the Extension of Exercise Rights and
the Restricted Stock Benefit. For clarity, the sixty (60) or more days written
notice required in this provision does not include any days that the Executive
is on paid time off or on sick leave.

 

In accordance with the terms of the Award Agreement, in the event that the
Executive voluntarily terminate his/her employment after ten (10) years or more
of continuous service to the Company, either as a Managerial Employee, an
Employee, a member of the Board of Director or a Consultant for the Company,
Executive may exercise all options that have been granted and vested before the
Employment Termination Date until the expiration date of said vested stock
options.

 

21.              Payment in the Event of a Change In Control.

 

In the event of a Change In Control, the Executive is eligible to receive from
the Company the following, subject to the conditions stated herein:

 

a.                  Payment of 1% of the consideration payable in connection
with said Change In Control (including cash, property and/or securities),
provided that the acquisition price offered for the purchase of the common stock
is equal to or greater than $5.00 per share. If the acquisition is paid for in
part with stock of the surviving entity, the Executive shall have the discretion
to accept payment either in cash or in stock. For purposes of computing this
benefit, the Board of Directors of the Company shall in good faith determine the
method by which the consideration payable in connection with said Change In
Control is to be valued and the value of the consideration payable in connection
with said Change In Control which may consist of consideration other than cash;

 

b.                  On or before the day that the Change In Control takes
effect, for each Award that the Executive has been awarded pursuant to the terms
and conditions in the Equity Plan, Executive may fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stocks will lapse, and, with
respect to Performance Shares and Performance Units, all performance goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. For each Award, Executive shall have the discretion to
select to receive said Stock Payment in shares of stock or the cash equivalent.
For the purposes of this paragraph, the cash equivalent of one (1) share of
stock shall be the Fair Market Value of a share on or nearest the date of the
Change In Control The Administrator of the Equity Plan shall have the authority
to determine the Fair Market Value of the stock in accordance with the
definition of Fair Market Value in the Equity Plan; and

 

c.                   The Service Benefit on or before the day that Change In
Control takes effect. In the event that any payment or benefit that Executive is
eligible to receive from the Company, including but not limited to payments and
benefits stated herein in this Agreement, is included in the calculation of
“parachute payments” and may be subjected to the excise tax under the Golden
Parachute Laws (“Payment”), the total of such Payments that the Executive is
entitled to receive shall be subjected to a Maximum Limit. The Maximum Limit
shall be the largest amount which would result in no Payment being subject to
any excise tax under the Golden Parachute Laws.

 

 11 





 

The Executive and the Company agree that, if the aggregate of all the Payments
exceeds the Maximum Limit, the Executive would only be entitled to a portion of
the Payments that he/she is eligible such that the total of the Payments that
he/she receives would not exceed the Maximum Limit. The Executive has the
discretion to determine which specific Payment or portion thereof he/she chooses
to receive such that the aggregate of all Payments that he/she receives does not
exceed the Maximum Limit.

 

22.              Company’s Right and Authority to Modify, Amend, Suspend, or
Terminate Compensation and Benefits.

 

The Executive acknowledges and agrees that, to the extent permitted by law, the
Company has the absolute right and authority to, at any time and for any reason;
and from time to time in its discretion may; modify, amend, suspend, or
terminate the compensation and benefits afforded to its Employees and Managerial
Employees, and their policies and guidelines. Any such modification, amendment,
suspension, or termination can be accomplished by any means including, but not
limited to, by resolutions to or by amending the respective plans associated
with the compensation or benefits.

 

At any time during the Term, the compensation and benefits in effect and
available, and their policies and guidelines, are detailed in Company’s plan
documents and resolutions which include but are limited to the Benefits Plan,
Equity Plan, and Variable Compensation Plan. At any time during the Term, the
above stated plans that are in effect, together with the Employee Handbook, are
accessible via the Company’s internal Human Resources website.

 

At any time during the Term, Executive’s right to Company’s compensation and
benefits is governed by the plan associated with the compensation and benefits
that is in effect at that time.

 

Other than the rights provided to the Executive under the Equity Plan and any
Variable Compensation Plan, as amended, the Executive and the Company agree that
any rights provided to the Executive and granted by the Company in the form of a
resolution or otherwise before the Effective Date, regardless whether it
increases or impair the rights of the Executive, is hereby rescinded and
terminated. The rights that are rescinded and terminated include, but are not
limited to, payment to the Executive contingent upon a Change In Control
memorialized in resolution made on or before the effective date of this
Agreement.

 

23.              Conflicts.

 

The terms of the official plan documents of the Benefit Plan shall govern over
the language of any descriptions of the plans in any other document, including
any summary plan descriptions and Employee Handbook. If a conflict arises
between this Agreement and the Benefit Plan, the terms and conditions of the
Benefit Plan shall govern.

 

If a conflict arises between this Agreement and the Variable Compensation Plan,
the terms and conditions of the Variable Compensation Plan shall govern.

 

 12 





 

If a conflict arises between this agreement and any Award Agreement or the
Equity Plan, the terms and conditions of the Award Agreement and Equity Plan
shall govern.

 

24.              Notices.

 

All notices required or permitted in this Agreement shall be in writing and
shall be delivered by hand , or dispatched by prepaid courier , or by registered
certified mail. Notices to the Executive shall be delivered to the last known
address that Executive have provided to Socket Mobile. Notices to Company should
be addressed to the Chief Operating Officer of sent to the main office of
Company. At the time of the signing of this Agreement, the Chief Operating
Officer is Kevin Mills and the Company’s address is 39700 Eureka Dr. Newark, CA
94560.

 

25.              Governing Law.

 

This Agreement shall be interpreted, construed, governed, and enforced according
to the laws of the State of California.

 

26.              Arbitration.

 

In the event of any dispute or controversy between Company and the Executive
arising out of, relating to or in connection with any of the provisions of this
Agreement, any documents executed and delivered pursuant to this Agreement,
compliance with this Agreement, and any claim arising out of or relating to this
Agreement, except with respect to prejudgment remedies, Company and the
Executive hereby agree that any such dispute(s) shall be submitted to final and
binding arbitration at San Jose, California, before an Arbitrator chosen
mutually by Company and the Executive, or, absent such agreed choice within two
(2) calendar weeks, from a list provided by the Judicial Arbitration and
Mediation Services and under the California Employment Dispute Resolution Rules
of the American Arbitration Association. The Arbitrator chosen shall be bound by
the express terms of this Agreement; shall hear and determine all disputes as
presented to him or her as expeditiously and economically as possible, including
where Company and the Executive mutually so designate, the issuance of bench
Award; and shall have the authority to award reasonable attorney’s fees and all
costs of arbitration to the party, if any, the Arbitrator designates as the
prevailing Party. Any award of the Arbitrator shall be final and binding and may
be confirmed as a final judgment in any Court of competent jurisdiction in
California.

 

27.              Attorney’s Fees.

 

In the event of any arbitration or litigation concerning any controversy, claim,
or dispute between the parties arising out of or relating to this Agreement or
the breach or the interpretation hereof, the prevailing party shall be entitled
to recover from the losing party reasonable expense, attorneys’ fees, and costs
incurred therein or in the enforcement or collection of any judgment or award
rendered therein. The “prevailing party” means the party determined by the
arbitrator or court to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 

 13 





 

28.              Legal Counsel/Capacity.

 

The Executive expressly warrants and agrees Executive (a) has been supplied with
and has read the Agreement; and (b) has been advised by Company, if Executive so
desires, to discuss the terms of this Agreement with his/her own legal counsel
or anyone else he or she chooses. The Executive further warrants and agrees that
Executive fully understands the contents and effect of this document, approves
and voluntarily accepts the terms and provisions of the Agreement.

 

29.              Successors and Assigns.

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company. The Executive shall not be entitled to assign any of his/her rights or
obligations under this Agreement.

 

30.              Covid Agreement.

 

On or about June 24, 2020, due to the unexpected downturn of economic conditions
as a result of the COVID-19 pandemic, Executive and Company signed an amendment
to Executive’s Executive Employment Agreement that was in effect on June 24,
2020 (“Covid Amendment”) and that is attached as Exhibit B of this Agreement.
The Covid Amendment contains provisions that relate to a temporary reduction in
Executive’s Base Pay and Executive and Company/s rights and obligations under
the Variable Incentive Plan. Executive and Company both agreed that the
provisions in said Amendment relating to the period between [Date], 2020 to
[Date], 2021 are still in effect; each party shall abide by the terms and
conditions set forth in Covid Amendment; and, that the existence of this
Agreement does not supersede (a) any of the provisions in said COVID Amendment
and (b) any agreements between the Company and Executive relating to the COVID
Agreement.

 

31.              Entire Agreement.

 

This Agreement, any agreements referred to herein in this Agreement, and the
Proprietary Information and Inventions Agreement signed by the Executive
constitute the entire agreement between the parties with respect to the
employment of the Executive. Except for agreements referred to herein this
Agreement, this Agreement fully supersedes any and all prior agreements or
understandings, written or oral, between the Executive and Company hereto
pertaining to the employment of Executive as a Managerial Employee

 

32.              Amendments.

 

No amendment or modification of the terms or conditions of this Agreement shall
be valid unless in writing and signed by the parties hereto.

 

33.              Severability.

 

All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid or unenforceable, this Agreement shall
be interpreted as if such invalid agreements or covenants were not contained
herein.

 14 





 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

Dated: [           ], 2020

 



EXECUTIVE: SOCKET MOBILE, INC.     __________________________________
__________________________________ [Name] Lynn Zhao Executive Chief Financial
Officer

 

Also approved by:

 



__________________________________ __________________________________ [Name]
[Name] Compensation Committee Compensation Committee Socket Mobile, Inc. Socket
Mobile, Inc.



 



 

 

 

 

 

 

 

 

 

 

 



 15 



 



Exhibit A of Executive Employment Agreement

 

Title and Duties of the Executive

 

Executive Name [Name]

 



The title of the Executive shall be [Title]

 

The Executive shall serve in an executive capacity as an officer of the Company
and shall perform such duties as are consistent with his/her position and as may
be required by the Company’s Board of Directors. As such, the Executive shall
work as a member of the executive team under the direction of Board of
Directors. His/her duties and responsibilities include, without limitation,

·Creating an environment and culture that focuses on fulfilling the company’s
mission, vision, and values;

·Ensuring there is sufficient capital to fund the company’s mission, vision, and
values;

·Ensuring the company is capable and empowering to be successful in serving
customers;

·Overseeing financial performance, risk profile, and that all of the legal and
regulatory obligations are met;

·leading and coordinating designated aspects of Company’s efforts to develop and
implement strategic and operating plans for the Company including developing
relationships with new distributors, customers, and suppliers; and maintaining
and solidifying relationships with Company’s existing distributors, customers,
and suppliers;

·Oversee Operational management of all business departments and executing
day-to-day general management of the Company;

·Oversees that all employee are treated fairly in a non-discriminatory way in
all matters;

·ensuring that the Company abides by its governance and ethics guidelines, and
supporting the development and growth of the Company.

 

The duties to be performed by the Executive may be changed from time to time by
the Company’s Chief Executive Officer or Board of Directors. The Executive shall
have full power and authority to manage and conduct all the business of the
Company subject to the instructions and wishes of the Board of Directors .

 

Base Salary of the Executive

Pursuant to the Covid Amendment, on the Effective Date October 1, 2020, the
Executive’s Base Salary per month shall be $[Amount] and Executive’s Annual Base
Salary shall be $[Amount] starting [Date], 2021.

 

Effective Date of this Agreement: [Date]

 

Proposed Effective Date of Termination: [Date]

 



 



 16 





 

 

Dated: [          ], 2020

 



EXECUTIVE: SOCKET MOBILE, INC.     __________________________________
__________________________________ [Name] Lynn Zhao Executive Chief Financial
Officer

 

Also approved by:

 

 

__________________________________ __________________________________ [Name]
[Name] Compensation Committee Compensation Committee Socket Mobile, Inc. Socket
Mobile, Inc.





 

 

 

 

 

 

 

 17 





 

 






Exhibit B of Executive Employment Agreement

 

First Amendment to Executive Employment Agreement (Kevin Mills)

 

This is the first amendment (“Amendment”) to the Executive Employment Agreement
(“Agreement”) that was entered into as of June 18, 2020 between Socket Mobile,
Inc. (“Company") and (“Executive”).

 

Pursuant to the Agreement and after the signing of the Agreement, Company has
increased the Base Salary of Executive such that on the date of the signing of
this Amendment, Executive’s annual Base Salary is $[Amount] and Executive Base
Salary per month is $[Amount].

 

Due to the unexpected downturn of economic conditions as a result of the COVID
-19 pandemic, Executive and Company agree to the following:

 

(a) Between [Date], 2020 and [Date], 2020. Executive’s Base Salary shall
temporarily be reduced by [Percentage] such that his temporary Base Salary per
month shall be $[Amount].

(b) Starting from [Date], 2021, Executive’s Base Salary shall be restored to the
amount effective on the date signed on the Amendment.

(c)       Executive and Company agree that Company will and have temporarily
suspended the Socket Mobile’s [Year] Management Incentive Variable plan
(“Incentive Plan”) from [Date], 2020 to [Date], 2020. Executive and Company
understand and agree that during the temporary suspension of the Incentive Plan,
Executive will not receive, and Company shall not pay Executive’s earned payouts
under the Incentive Plan for the [Periods] of the 2020 calendar year. Executive
will only be entitled to his earned payout for the [Period] of 2020,

(d)       Starting from [Date], 2021, Company will re-instate the Incentive
Plan. Company agrees that Executive’s annual compensation target amount for the
calendar year 2021 shall be equal to or greater than the annual compensation
target amount set or proposed by the Company for the 2020 calendar year.

(e)       In consideration for Executive’s agreement to accept a reduction in
pay and benefits, the Company’s Compensation Committee shall meet and decide on
alternative benefits to compensate Executive for his sacrifice.

 

Dated: June 24, 2020

 

 

EXECUTIVE: SOCKET MOBILE, INC.     __________________________________
__________________________________ [Name] Lynn Zhao Executive Chief Financial
Officer





 

 

 18 



